Citation Nr: 9910047	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
impairment, variously assessed.

2.  Entitlement to an increased (compensable) rating for 
hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in August 1979, after having 
served on active duty for a period in excess of 20 years.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1995, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A 
hearing was held before a hearing officer at the RO in 
November 1996, and the hearing officer's decision was entered 
in January 1998.  

The appeal was docketed at the Board in 1996.   

Based on testimony advanced by the veteran at his above-cited 
November 1996 personal hearing, the veteran is asserting a 
claim for chronic respiratory impairment due to the use of 
tobacco.  This claim is, therefore, referred to the RO for 
related adjudication. 


FINDINGS OF FACT

1.  Chronic respiratory impairment, variously assessed, was 
first shown many years after the veteran's separation from 
service and is not related to service.

2.  The veteran's hiatal hernia is currently manifested by 
heartburn, unaccompanied by substernal or arm or shoulder 
pain, or productive of any ascertained impairment of health. 


CONCLUSIONS OF LAW

1.  Chronic respiratory impairment, variously assessed, was 
neither incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1998).

2.  The criteria for an increased rating for hiatal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.31 and Part 4, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for hiatal hernia, for which 
the RO has assigned a noncompensable rating pursuant to the 
provisions of Diagnostic Code 7346 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected hiatal hernia.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.  


I.  Chronic Respiratory Impairment

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

The veteran asserts that he experienced respiratory problems 
on a number of occasions in service, especially when he was 
assigned to outdoor duty for long durations.  In this regard, 
a service medical record dated in December 1978 reflects that 
he at that time presented with a complaint of experiencing 
"[t]ightness" in the area of his upper chest; findings on 
physical examination included scattered rhonchi, and the 
pertinent assessment was bronchitis.  Four months later, when 
the veteran was examined for service retirement purposes in 
March 1979, his lungs were clinically evaluated as normal.  
Subsequent to service, the impression on a chest X-ray 
examination administered the veteran under non-VA auspices in 
July 1992 included "[c]hronic obstructive pulmonary 
disease" (COPD).  A July 1995 statement from John L. Stoker, 
D.O., reflects that the veteran has restrictive and 
obstructive lung disease.  When examined by VA in October 
1995, the veteran related that he had been diagnosed with 
bronchitis "years" earlier in service; findings on physical 
examination included decreased expiratory breath sounds, and 
the pertinent examination diagnosis implicated "[c]hronic 
bronchitis, emphysema".  

In considering the veteran's claim for service connection for 
chronic respiratory impairment, variously assessed, the Board 
observes that the reference made by the veteran (in 
conjunction with his October 1995 VA examination) to having 
been assessed as having bronchitis 'years' earlier in service 
is in fact substantiated by the above-cited service medical 
report dated in December 1978.  Given the foregoing, and 
inasmuch as the veteran is currently shown to have 'chronic' 
respiratory impairment, variously assessed, the question for 
appellate determination is whether such chronic disablement 
is traceable to the veteran's period of service.  In this 
regard, however, the Board must emphasize that the bronchitis 
with which the veteran was assessed in service in December 
1978 was not denoted as being 'chronic'.  Moreover, there is 
no evidence of record reflecting treatment rendered the 
veteran for respiratory problems in the immediate post 
service years as would otherwise (if extant) give the Board a 
basis to infer, in accordance with 38 C.F.R. § 3.303(b) 
(1998), present respiratory disablement of chronic derivation 
due to service.  Rather, the lone item of record reflecting a 
stated etiology for the veteran's currently shown chronic 
respiratory impairment is a report pertaining to pulmonary 
function testing afforded him by VA in October 1997, the 
pertinent diagnosis on which implicates restrictive lung 
disease of mild severity "secondary to obesity".  In light 
of the foregoing observations, then, the Board is constrained 
to conclude that the preponderance of the evidence is against 
service connection for chronic respiratory impairment, 
variously assessed.  Accordingly, service connection therefor 
is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).


II.  Increased Rating, Hiatal Hernia

Pursuant to Diagnostic Code 7346, a 30 percent rating is 
warranted for hiatal hernia manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; if two 
or more of the symptoms required for a 30 percent rating are 
present, a 10 percent rating is warranted.  However, pursuant 
to 38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran indicates that his hiatal hernia is of sufficient 
severity that he is obliged to take medications including 
Zantac and he contends, in essence, that such disability is 
more severely disabling than currently evaluated.  In this 
regard, a report pertaining to non-VA treatment rendered the 
veteran in December 1991 reflects an assessment of probable 
gastroesophageal reflux.  Thereafter, when examined by VA in 
October 1995, at which time the veteran indicated that he 
repeatedly experienced heartburn in service and that he 
presently (i.e., in October 1995) took Zantac on a daily 
basis, the pertinent examination diagnosis implicated a large 
sliding hiatal hernia productive of "chronic reflux 
symptoms".  When seen for VA outpatient treatment in October 
1997, the veteran was noted to experience symptoms of 
heartburn, epigastric distress and belching.  Most recently, 
when examined by VA in April 1998, the veteran complained of 
experiencing heartburn and bloating which were unrelieved by 
taking Zantac.  An air contrast barium upper gastrointestinal 
series (UGI) was interpreted to rule out hiatal hernia and 
esophageal reflux.  The examiner was of the view that the 
latter two symptoms were, most likely, associable with non-
ulcer dyspepsia.  

In considering the veteran's claim for an increased rating 
for his service-connected hiatal hernia, the record reflects, 
in accordance with his contentions, that he has in fact 
pursued a regimen of taking Zantac for a number of years. 
Notwithstanding such consideration, however, the Board is of 
the view, in light of the reasoning advanced hereinbelow, 
that an increased rating for his service-connected hiatal 
hernia is not in order.  In reaching such conclusion, the 
Board would point out that the veteran's lone apparent 
present hiatal hernia-related symptom (ignoring that such 
condition could not be ascertained in conjunction with an air 
contrast barium UGI administered the veteran at the time of 
his most recent VA examination) is heartburn.  However, there 
is no evidence that such symptom was accompanied by 
substernal or arm or shoulder pain, or productive of any 
health impairment or nutritional deficiency (indeed, the 
veteran weighed 280 pounds at the time of the most recent VA 
examination versus 277 pounds on the occasion of his 
examination by VA in October 1995), precluding any notion of 
awarding a 30 percent rating under the provisions of 
Diagnostic Code 7346.  Further, without evidence, as noted 
above, of two or more of the symptoms (inasmuch as the 
veteran's esophageal reflux was attributed on a greatest 
probability basis, on the most recent VA examination, to a 
condition other than hiatal hernia) required for a 30 percent 
rating under such Code, a 10 percent disability rating, in 
accordance therewith, is not warranted.  Given the foregoing, 
then, the Board is of the view, pursuant to the above-stated 
provisions of 38 C.F.R. § 4.31 (i.e., since the requisite 
impairment necessary for the minimal compensable rating is 
not evident), that the veteran's present noncompensable 
rating for hiatal hernia is appropriate.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.31 and Part 4, Diagnostic Code 
7346.


ORDER

Service connection for chronic respiratory impairment, 
variously assessed, is denied.

An increased rating for hiatal hernia is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

